                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION



THE UNITED STATES OF AMERICA,

                       Plaintiff,
               v.                                            Case No. 5:12-cv-557-D

STATE OF NORTH CAROLINA,

                       Defendant.



                        CONSENT ORDER ENTERING
              FOURTH MODIFICATION OF SETTLEMENT AGREEMENT


       Having considered the Joint Motion to Enter Fourth Modification of Settlement

Agreement ("Joint Motion"), D.E. 41, the Court hereby GRANTS the Joint Motion and

specifically retains jurisdiction to enforce the parties' Settlement Agreement, D.E. 2-2, as

previously modified, D.E. 30-1, 36-1, 39-1, and as further modified by the instant Fourth

Modification of Settlement Agreement, D .E. 41-1, incorporated here by reference.



       SO ORDERED this _1j_ day of March, 2021.




                                                     United States District Judge




         Case 5:12-cv-00557-D Document 42 Filed 03/29/21 Page 1 of 1
